 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDProcedure Act .5Moreover, the Employer has failed to allege in whatmanner it has been prejudiced as a result of the Board's failure topublish in the Federal Register the fact that a Board election may beheld by mail balloting at the Regional Director's discretion.Conse-quently, the Employer is in no position at this time to attack the elec-tion on the grounds of the Board's alleged noncompliance with Sec-tion 3 (a) (2) of the Administrative Procedure Act eAccordingly, we find that the Employer's objections do not raisesubstantial and material issues with respect to the conduct of theelection, and they are therefore overruled.Certification of ResultsUpon the basis of the tally of ballots and the entire record in thecase, the Board finds :1.A majority of the employees eligible to vote in the unit describedbelow have voted to authorize Retail Clerks' International Associa-tion, Local Union No. 324, to make an agreement with F. W. Wool-worth Co., Compton, California, requiring membership in such labororganization as a condition of employment, in conformity with Sec-tion 8 (a) (3) of the Act, as amended.2.The appropriate bargaining unit in which the election was con-ducted comprises : All employees at the Compton, California, store ofF.W. Woolworth Company, but excluding the store manager, assist-ant store manager, sales floor supervisor, personnel supervisor, officesupervisor, stockroom supervisor, learner, seasonal employees, andother supervisors as defined in the Act, as amended.CHAIRMAN HERZOG and MEMBER MuRDOCK took no part in the con-sideration of the above Second Supplemental Decision and Certifica-tion of Results.In any event,Section 3(a) does not provide for invalidation of administrative actiontaken pursuant to an unpublished procedure.The only sanction there provided is that"no person shall be required to resort to organization or procedure"not properly published.As the use of-mail ballots did not require resort by the Employer to any organization orprocedure,application of the foregoing sanction can have no effect on the validity of theelection.6 See :Market Street Railroad Co. v. Comm'n.,324 U.S. 548,561-562.DE SOTO HARDWOOD FLOORING COMPANYandLOCAL 400, INTERNA-TIONALWOODWORKERS OF AMERICA, CIO.Case No. 32-CA-152.September 26,1951Decision and OrderOn June 11, 1951, Trial Examiner Frederic B. Parkes, 2nd, issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair96 NLRB No. 67. DE SOTO HARDWOOD FLOORINGCOMPANY38alabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the,Intermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner lnade-at the hearing and finds that no prejudicial error was committed. The,rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions,, the brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modified herein.We find, like the Trial Examiner, that the strike of September 26,1950, although of economic origin, was converted on September 27to an unfair labor practice strike and that the Respondent's employeeswere entitled to reinstatement upon their unconditional application,displacing, if necessary, any replacements hired on and after Septem-ber 27, 1950.As to one employee, Henry Smith, the Trial Examiner found thathe had been replaced before September 27 by T. J. Hendrix, a non-striker, who was transferred to Smith's job as a stock sawyer.How-ever the Trial Examiner found that Smith had not been "effectively"replaced on that date, characterizing the transfer-as a "makeshift ar-rangement."We do not agree that Smith had not been effectivelyreplaced. '. Under Board policy, Smith would not be entitled to dis-place any employee, whether old or new, who had replaced him on apermanentbasis before September 27, when the strike was convertedto an unfair labor practice strike.There is no adequate basis in therecord, in our opinion, for finding that the transfer of Hendrix toSmith's job was a "makeshift" or temporary, rather than a permanent,,arrangement.In fact, the record shows that at the time of the hear-ing in this case, nearly 6 months later, Hendrix was still employed as astock sawyer.Accordingly, we find that Smith was permanently re-placed before September 27, 1950, and that he is not entitled to rein-statement or back pay .2OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor,Pursuant to Section 3 (b) of the Act,the Board has delegated its powers in connectionwith this case to a three-member panel[Members Houston,Reynolds,and Styles].2 The Trial Examiner stated that his conclusion as to Smith applied also to R. Marr,who had been replaced on an unspecified date by a nonstriker.While we disagree withthe Examiner's finding that Smith had not been permanently replaced on September 27,we find, in the absence of any evidence as to the date in which Marr was replaced, thatshe was not effectively replaced on September 27, and that her right to reinstatement andback pay are to be determined accordingly. 384DECISIONS' OF NATIONAL LABOR RELATIONS BOARDwood Flooring Company, Memphis, Tennessee, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Refusing to recognize or to bargain collectively with Local 400,InternationalWoodworkers of America, CIO, as the exclusive repre-sentative of all production and maintenance employees of its Memphisplant, excluding office clerical employees, watchmen, engineers, fire-men, salesmen, lumber inspectors, superintendents, foremen, subfore-men, maintenance foremen, and any other supervisory employeeswithin the meaning of the Act.(b)Taking any unilateral action, or dealing individually with em-ployees in derogation of their bargaining representative, with respectto any matter properly the subject of collective bargaining.(c)Discouraging membership in Local 400, International Wood-workers of America, CIO, or any other labor organization of its em-ployees, by refusing to reinstate any of its employees, or in any othermanner discriminating in regard to their hire or tenure of employ-ment, or any term or condition of employment.(d)Interrogating its employees concerning their union activities,or in any other manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Local 400, International Wood-workers of America, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain from any orall of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act.2.Take the following action, which the Board finds will effectuatethe policies of the Act.(a)Upon request, bargain collectively with Local 400,-Interna-tionalWoodworkers, of America, CIO, as the exclusive bargainingrepresentative of its employees in the appropriate unit and, if anunderstanding is reached, embody such understanding in a signedagreement.(b)Make whole each of the employees named in Appendix B at-tached to the Intermediate Report, who have already been reinstatedor offered reinstatement, in the manner described in the section of theIntermediate Report entitled "The remedy."(c)Offer to its employees listed in Appendix C attached to theIntermediate Report (except Henry Smith), if they have not already DE SOTO HARDWOOD FLOORING COMPANY385been reinstated or offered reinstatement, immediate and full reinstate-ment to their former or substantially equivalent positions without'prejudice to their seniority or other rights and privileges, and makeeach of them whole in the manner described in the section of the Inter-mediate Report entitled "The remedy."(d)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amounts of back pay due and the right ofreinstatement under the terms of this Order.(e)Post at its plant in Memphis, Tennessee, copies of the noticeattached to the Intermediate Report marked "Appendix A." 3Copiesof such notice, to be furnished by the Regional Director for the Fif-teenth Region (New Orleans, Louisiana), shall, after being duly signedby the Respondent's representative, be posted by the Respondent im-mediately upon receipt thereof, and maintained by it for a period ofsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees customarily are posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(f)Notify the Regional Director of the Fifteenth Region, in writ-ing, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges that the Respondent discriminated in regard to the hire andtenure of employment of J. Bray, Alline Brown, Fred Cox, A. Dennis,S.Evans, C. Gillon, N. Hampton, T. Howell, S. O. Jackson, LucyJones,.B. Merriweather, O. Merriweather, S. Merriweather, R. Milam,G. Murphy, L. Murphy, T. Oliver, B. Phillips, O. Pigues, M. Robin-son,Henry Smith, N. Thompson, and Bob Williams, and insofar asit alleged interference, restraint, and coercion in violation of Section8 (a) (1) of the Act, except as otherwise found herein.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Local 400, International Woodworkers of Amer-ica,CIO, herein called the Union, the General Counsel of the National LaborRelations Board,' by the Regional Director of the Fifteenth Region (NewOrleans, Louisiana), issued a complaint dated February 16, 1951, against De3This notice is amended,however,by substituting for the words"The Recommendationsof a Trial Examiner"in the caption thereof, the words "A Decision and Order."If thisOrder is enforced by a decree of a United States Court of Appeals, the notice shall befurther amended by inserting the words"A Decree of the United States Court of AppealsEnforcing,"before the words "A Decision and Order."The General Counsel and his representative at the hearing are referred to as the GeneralCounsel.The National Labor Relations Board is herein called the Board. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDSoto Hardwood Flooring Company, herein called the Respondent,alleging thatthe Respondent had engaged in and was engaging in unfair labor practices af-fecting commerce within the meaning of Section 8 (a) (1), (3),and (5) andSection 2 (6) and(7) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act.Copies of the charges,complaint,and noticeof hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices,the complaint alleged in substancethat :(1) On or about September 26, 1950, the employees of the Respondent, in-cluding those listed in an appendix to the complaint,ceased work concertedly andlaunched a strike caused and prolonged by the Respondent's unfair labor prac-tices;(2) although on October 6, 1950,the striking employees made an uncon-ditional offer to return to work,the Respondent refused on or about October 7,1950,and continues to refuse to reinstate certain named striking employees andrefused to reinstate other strikers until various dates because they had assisted,or had become members of, the Union,or had participated in the strike; (3)since on or about July 15, 1950,and thereafter, the Respondent refused to bar-gain collectively with the Union as the exclusive bargaining representative of theRespondent's employees within an appropriate bargaining unit, although theBoard had certified the Union as the exclusive bargaining representative of theemployees in the appropriate unit on or about December 28, 1944, and the Unionhas thereafter been the statutory representative of such employees,and althoughthe Union had requested the Respondent to bargain collectively with it as thestatutory representative of the employees on or about May 30, 1950, and there-after;and (4)since about July 20, 1950,and thereafter,the Respondent (a)made statements interfering with and restraining activity on the part of itsemployees for the purpose of collective bargaining and other mutual aid andprotection,(b) interrogated its employees in regard to their union desires, sym-pathies, activities,and business,(c)warned and threatened employees againstassisting,becoming members of, or remaining members of the Union,(d) urged,threatened,coerced,and persuaded its employees to abandon their strike, and(e) threatened striking employees with physical violence.The complaint furtheralleged that by the foregoing conduct, the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (1), (3),and (5)and Section2 (6) and(7) of the Act.Thereafter,the Respondent duly filed an answer,admitting certain allegationsof the complaint but denying that it had engaged in the alleged unfair laborpractices.Pursuant to notice,a hearing was held from March 20 to March 24,1951, inclusive,at Memphis, Tennessee,before Frederic-B. Parkes, 2nd,the under-signed Trial Examiner duly designated by the Chief Trial Examiner.The Gen-eral Counsel and the Respondent were represented by counsel and the Union byan official representative.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was affordedall parties;At the outset of the hearing,the Respondent's motion that the complaint bemade more specific was denied.During the course of the hearing,motions ofthe General Counsel to amend the complaint as to certain minor matters and toadd the names of eight employees to the list of strikers attached to the complaintwere granted without objection.At the conclusion of the hearing, the under-signed granted a motion by the General Counsel to conform the pleadings to theproof as to dates, spelling,and minor variances.Upon the conclusion of thehearing, the undersigned advised the parties that they might argue before andfile briefs or proposed findings of fact and conclusions of law,or both,with theTrial Examiner.The parties waived oral argument.Thereafter the Respondent DE SOTO HARDWOOD FLOORING COMPANY387and the General Counsel each filed a brief with the undersigned.The Respondentalso filed proposed findings of fact and conclusions of law.Upon the entire record in the case and from his observation of the witnesses,'the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDe Soto Hardwood Flooring Company, a Tennessee corporation with its officeand principal place of business in Memphis, Tennessee, is engaged in the manu-facture of finished lumber products, particularly hardwood flooring.During1950, the Respondent purchased raw materials valued at more than $150,000, ofwhich 90 percent, by value, was shipped to its Memphis plant from outside theState of Tennessee.During the same period, the Respondent produced and soldfinished products, worth in excess of $300,000, of which value approximately90 percent was shipped to points outside the State of Tennessee. It is foundthat the Respondent is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDLocal 400, International Woodworkers of America is a labor organization affil-iated with the Congress of Industrial Organizations, admitting employees of theRespondent to membership.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsOn December 28, 1944, the Board certified the Union as the statutory repre-sentative of the Respondent's employees in an appropriate unit, following anelection conducted pursuant to a Decision and Direction of Election of theBoard!About April 1, 1945, the Respondent and the Union executed their firstcollective bargaining contract and thereafter maintained a contractual relation-ship until the expiration of the last agreement on August 12, 1950.By letter dated May 30, 1950, prior to the expiration of its last contract, theUnion informed the Respondent of the former's desire "to negotiate certainchanges in the Agreement, plus paid holidays, insurance and welfare plan and ageneral wage increase."On June 1, 1950, the Respondent acknowledged theUnion's request by the following letter :Yours 30th ultimo and we are communicating with our Labor RelationsConsultant, Mr. George Kamenow, in Detroit.We assume we will hear fromhim within a reasonable time provided he is now at home.We do not sup-pose there is any particular rush on this proposition as negotiation was'sus-pended by you some six months ago, therefore a further delay will prob-ably not be serious.On June 22, 1950, the Respondent sent the Union the following letter :With reference to your letter of May 30th, and our reply of June 1st.,and up to this time we have not received a letter from Mr. Kamenow ; there-fore, assume that he must be away from his office.When further negotiations are started, desire that Richard G. Taylor, ourSecretary and Treasurer, sit in on the conference; however, he is out oftown on a buying, pleasure and business. trip until July 5th. If you deemit necessary can meet with you previous to that time and suggest the timeof day at 4:30 p. in.2 Desoto Hardwood Flooring Company,59 NLRB 332. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 10,1950, representatives of the Respondent and the Union 3 met atthe Respondent's plant at 4: 30 p. m. The Union presented the following pro-posed changes in the existing contract :ARTICLE V-HOLIDAYS BE AMENDED TO READ :New Years Day, Independence Day, Labor Day, Thanksgiving Day andChristmas Day are hereby recognized as being holidays and any work per-formed on any of the above holidays shall be paid for at double the regularrate of pay. If no work is performed on the named holidays the straight timerate shall be paid.4ARTICLE XI-WAGES The present rates, plus an additional ten (10)cents per hour shall be put into effect.The rates including the ten (10)cent per hour increase shall be listed and shall be made part of the contract.The Company or the Union, at the option of either may bring up for reviewand adjustment any or all of the job rates any time during the contract term.ARTICLE XIII-UNION MEMBERSHIP BE AMENDED TO READ :It is agreed that union membership shall be at the option of each employee.The employer agrees to withhold from employees salary, their union duesand initiation fees.This shall only apply to those employees who authorizesuch deductions by signing an authorization card. . . .The Respondent's representatives requested time to study the Union's proposalsand the meeting adjourned.On July 15, 1950, the representatives of the Respondent and the Union heldanother collective bargaining conference.President Taylor declined to accedeto any of the Union's proposed changes in the existing contract, pointing outthat the Respondent was concerned as to the effect of the Korean war upon itsbusiness.Taylor refused to assent to the requested 10-cent an hour wage in-crease for the reason that in January 1950 the employees had been granted a wageincrease, averaging 71/2 percent, to conform to the new minimum wage standardsof the Fair Labor Standards Act and to preserve existing wage differentials.Taylor stated that to grant a 10-cent an hour increase would "be more than thenet profit, after taxes, we had made the previous year."As for holiday pay,Taylor stated that to give five paid holidays would be "more expense than wecould bear," and would in effect give the employees an additional week's vaca-tion, over and above the regular vacations given employees. In regard to check-off of union dues and fees, Taylor stated "that our position was then as it hadbeen in the past, we would not give check-offs."Taylor stated that the Respond-ent would he willing to extend the existing contract without change in its pro-visions.'3R. A. Taylor, president of the Respondent, Superintendent J 0 Puckett, and RichardG. Taylor, secretary-treasurer of the Respondent, represented the Respondent in the con-ferenceThe Union's representatives were International Representative George Bentleyand employees -Henry Smith, William Randolph, and Taft Howell.All representativesbut Howell participated in succeeding bargaining conferences, except that Puckett did notattend that held on August 31All conferences were held at the Respondent's plant afterthe end of the first shift at 4 . 30 p. in.4The existing contract merely recognized these days as holidays and provided that therate of pay for time worked on those holidays should be one and one-half times the regularrate5The findings in this paragraph are based principally upon R A. Taylor's testimonywhich was corroborated by that of Richard Taylor and Puckett. Bentley and Smith testi-fied that Taylor simply refused to grant each of the proposals without givingany reasonsfor his decision.Although the matter is not free from doubt, the undersigned believesthat the testimony of the Respondent's witnesses is more accurate as to the occurrences atthe meeting and their testimony is accordingly credited.- DE SOTO HARDWOOD FLOORING COMPANY389International Representative Bentley testified credibly and without contra-diction that. he attempted to discuss Taylor's answers to the Union's proposals,but "he just told me there was no use discussing it, that he had given hisanswer."On July 20, 1950, representatives of the Respondent and the Union met again.The Respondent reiterated its position taken at the previous conference intregard to the Union's proposals and the Union countered with arguments in sup-port of its proposals.Considerable discussion ensued as to the requests forcheckoff of union dues and fees and in respect to International Representative-Bentley's activities in support of a strike at the American Snuff Company,conducted by another affiliate of the Congress of Industrial Organizations, hereincalled CIO.Newspaper accounts had attributed to Bentley various statements.in support of the strike and a suggestion that all affiliates of the CIO havingcontracts in the Memphis area should sponsor a day's "holiday" or work stoppagein support of the American Snuff Company strike. In regard to the latter sug-gestion, R. A. Taylor stated that if the Union participated in such a strike, he.would do everything possible to keep his plant in operation, that white employees.had relatives who desired to work for the Respondent, and that if Bentley at-tempted to prevent them from going to work, "your friends will visit you in,jail." °Richard G. Taylor testified that when Bentley asked him the reason he wasopposed to granting the requested checkoff of dues and fees, Taylor replied asfollows :... I stated that in view of the recent trouble at the Snuff plant and theviolence and so forth that I wasn't in favor of collecting dues for contributing:to the CIO which had allowed this sort of violence to occur in regard totheir strike at the Snuff plant, and we discussed that at some length, andI went further to say that although the CIO had been active insigning non--Communist affidavits, that their activities since then, although they have,signed non-Communist affidavits, they still used some Communist tactics in,this particular strike.In other words, the riots and the throwing of bricks.and the beating up of people was certainly not American way and it wassomething like you might find in Russia rather than here, and I couldn't-see the point in their signing non-Communist affidavits and then not main-taining, tryingto keep the rioters and so forth. . . . [Furthermore,] Ithought itwas the union's job to collect their own dues, not the company'sposition to collect them.A third collective bargaining conference was held on August 31. In additionto the usual representatives of the Union, W. A. Copeland, regional director forthe CIO, and J. B. Hannah, president of District No. 4, CIO, also attended.The.proposals of the Union were discussed, individually, and the Respondent refused,to accede to them, stating reasons.The question of job classifications was alsobrieflymentioned.In regard to the wage question, Copeland asked whether-the Respondent would be willing to grant a 9-cent an hour increase.During the,discussionon wages,the Respondent stated that possibly it might agree to anincrease in wages but that further study of its records would be necessary and,in addition, it desiredto discussthe matter with George Kamenow, its laborrelations consultant.Copeland stated thatconsiderable time had passed since6The findings in this paragraph are based principally upon the credible testimony ofBentley and SmithR.A Taylor's version of the conference was in accord with theirtestimony,except that he denied that he told Bentley that the latter's friends would.visithim in jail if Bentley tried to prevent employees from working during a strike.Upon,the entire record and his observation of the witnesses,the undersigned credits the testimony-of Bentley and Smith in this regard and finds Taylor's denial unworthy of credence.974176-52-vol. 96-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe start of the negotiations and that the Respondent should be able to make adefinite proposal on wages.He suggestedthat itmight facilitate negotiationsifKamenow were present at the next conference. The meeting adjourned withthe understanding that they would meet soon again when Kamenow could bepresent.According to the credible and uncontroverted testimony of employee BookerT.Martin, about September 12, 1950, Richard G. Taylor asked him at workwhether he belonged to the Union.When Martin replied in the affirmative,Taylor replied, "Well, Booker, it doesn't look like you are thumbing your way."On September 18, 1950, representatives of the Respondent and the Union heldanother collective bargaining conference.Kamenow participated in this meetingand acted as spokesman for the Respondent. The counterproposal of the Re-spondent, resulting from this conference, was as follows: (1) As to the Union'srequest for a wage increase, the Respondent offered a 5-cent an hour increase foremployees who had worked for the Company a year- or longer and 21/2-cent anhour increase for the other employees. (2) In regard to holiday pay, the Re-spondent agreed to give holiday pay for Thanksgiving and Christmas for 1950and to give the employees a bonus of $5 for the past Labor Day, September 5,1950, and stated that it would consider giving holiday pay for the five holidaysin 1951, if business conditions warranted such payment.However, not wishingto be obligated to pay for holidays in 1951, upon the contemplated automaticrenewal of the contract under negotiation, the Respondent did not wish to makeits offer in respect to holiday pay a part of the contract but suggested the holi-day pay provisions be incorporated in a letter agreement, separate and apart fromthe contract.(3)As to the requested provision for checkoff of union dues andfees, the Respondent remained adamant in its refusal to grant such a concessionto the Union.The Union urged that the holiday pay provisions be made partof the contract,stated that the offered wage increase.was inadequate and shouldbe the same for all employees, and advanced various arguments in support of itscontentions.Taylor closed the discussion by stating that the Respondent's pro-posal was final and that the Union could "take it or leave it," according to thecredible testimony of Bentley.The latter agreed to submit the proposal to themembership of the Union the following evening and to report the results of themeeting to the Respondent.-At a union meeting on September 19, 1950, the membership voted to rejectthe Respondent's counterproposal.On September 20, 1950, representatives of theUnion met with the Respondent. Bentley testified that he informed the Respond-ent of the reasons for the rejection of its offer and that the following occurred :[R. A. Taylor] further criticized me for my supposed activities relativeto the American Snuff strike.He accused me of not informing the peopletruthfully of what the company's proposal actually was. I attempted toexplain to him that I was certainly interested in explaining exactly aspossible to our people what. the company's proposal had been and that as aresult of this they had rejected it.'There is no substantial conflict in the testimony of the various witnesses as to the,occurrences at this conference except in relation to the Respondent's offer to include theholiday provisions in a letter agreement.Bentley could not recall that that was part ofthe offer, but Kamenow testified that it was Bentley's suggestion that the holiday pay pro-visions be incorporated in a letter agreement.However, in this regard,Richard G.Taylortestified,"Mr. Bentley...wanted it to be put in the contract.Dad said he wouldn'tput it in the contract,but that he would give them a letter to the effect that we wouldpay those holidays and that if business continued good, we would consider paying otheradditional holidays."R. A. Taylor's testimony was consonate with that of Richard Taylor.Upon the entire record, the undersigned believes that Kamenow was mistaken as to thisdetail of the conference and credits the testimony of the Taylors in this regard. DE SOTO 'HARDWOOD FLOORING COMPANY391During the discussion Mr. Taylor, Sr., got pretty abusive at times.Heaccused me and the union representative of having false philosophies, thatwe weren't really interested in representing the people, that, for example, wewere asking the company to collect our dues for us so that our income wouldbe greater and that as far as he was concerned he would again or that hewas again making the statement that his offer was final and that we couldtake it or leave it.He, at this point, again reached up and got his hat andabout that point [Richard G. Taylor] got up and moved over to a chair thatwas sitting directly to my left, and, as I explained, [R. A. Taylor] had beenpretty abusive in his remarks to me. [Richard G. Taylor] at this pointinterjected into the conversation and explained that the company reallydidn't feel that way, that as far as I was personally concerned, him and-his daddy both had respect for me, that they were under the impression thatI had been led into a false philosophy, that as far as he was concerned thatthe check-off of union dues was not as obnoxious to the company as theypreviously stated, that if I would use my influence to the people to inducethem to leave the CIO and set up an independent union that they wouldconsider granting check-off or any other reasonable request of the union.He further stated that as long as we are an affiliate of the CIO that thecompany was not going to collect dues so that we in turn could turn partof that money over to the CIO and Philip Murray so that they could promoteSocialism and Communism in the United States. He further stated that hedidn't believe that I was a Communist, but he said, "I think you have beenled into a false philosophy that is no good, and as far as we are concernedand as long as you are an affiliate of the CIO, we can't grant you the check-off of union dues."Bentley further testified that at a union meeting on the evening of September20, 1950, he reported the outcome of his conference with the Respondent and asummary of the remarks of the Taylors and that "as a result of this report thegroup present ordered the committee to attempt to get another conference withthe Company." Consequently, according to Bentley, he telephoned R. A. Taylor onSeptember 21, and asked for a conference, but Taylor replied that "he had madeall the offer he was going to make and that it was final as far as he was con-^cerned and he hung up the phone."Testimony of Henry Smith, elicited on cross-examination by the Respondent,was in part corroborative of that of Bentley.' Smith testified that after Bent-ley informed the Respondent that the Union had rejected its proposal and,enumerated some of the reasons therefor, a heated argument concerning Bent-ley's activities in the American Snuff Company strike commenced. According toSmith, "after they criticized Mr. Bentley a certain length, [Richard G. Taylor]say to Mr. Bentley, he say, 'Now, George, if you and your committee will pullour employees out of the CIO and make this an independent union, we will grantyou a checkoff and other concessions within the bounds of reason."' Smithfurther testified that Bentley reported Richard G. Taylor's remarks to the mem-bership at a meeting that evening.R. A. Taylor testified that the conference on September 20 was of short dura-tion and that when the Union informed him that the membership had rejectedthe Respondent's proposals, he told them that he was sorry and that "that wasallwe could do at that time."He specifically denied that Richard G. Taylor8 Smith was the first witness called by the General Counsel.The issue in regard tothe Taylors' statements to Bentley on September 20, 1950, was brought out for the firsttime by the cross-examination of counsel for the Respondent. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDuttered the statements attributed to him by Bentley and Smith.Taylor alsodenied that Bentley telephoned him on September 21, 1950, and requested an-other conference.Richard G. Taylor testified that when the Union reported its rejection ofthe Respondent's proposals, R. A. Taylor said that "he was sorry that that wasthe best we could do," that there was little discussion at the meeting, and thatBentley's activities in the American Snuff Company strike were not discussedat the meeting.Richard. G. Taylor specifically denied making the statementsattributed to him by Bentley and Smith.According to Superintendent Puckett, R. A. Taylor stated, after being in-formed of the rejection of the Respondent's proposals by the Union, "that thatwas the best he could do at that time.He was sorry." Puckett denied thatthere was any resumption of the discussion between Bentley and Richard G.Taylor in regard to the tactics of the CIO and the American -Snuff Companystrike.George Kamenow, R. A. Taylor, Richard G. Taylor, and J. S. Allen, counselfor the Respondent, testified that they were all present at a conference heldabout November 8 or 9, 1950, with respresentatives of the Board conductingan investigation of the charges filed by the Union in the instant proceeding. Eachof them denied that Richard G. Taylor was asked by the Board's representativeswhether he had told Bentley that if the employees gave up their CIO affiliation,the Respondent would grant the checkoff requested by the Union or that RichardG. Taylor admitted making such a statement during the conference.Upon the entire record, the undersigned is unable to credit the testimony ofBentley and Smith in regard to the occurrences at the meeting of September 20,when at variance with the testimony of the Respondent's witnesses, who arecredited.This resolution of the conflicts in testimonyis based, inpart, uponthe undersigned's observation of the witnesses, but more particularly upon thefollowing considerations: (1) Although the General Counsel called as witnessesseveral members of the Union, none was questioned as to the occurrences at theunion meeting of September 20.Nor was President Randolph called as a wit-ness to corroborate the testimony of Bentley and Smith as to this crucial issue.(2) The testimony of Smith was not fully corroborative of Bentley's. (3) Themanner in which the issue arose during the hearing is not, considering the recordas a whole, conducive to establishing the testimony of Smith and Bentley. (4)The American Snuff Company strike ended in July, around the time of the July20 meeting when admittedly considerable discussion occurred as to Bentley'sactivities in respect to that strike. It would therefore seem improbable thatthe discussion would be resumed over a month later after the settlement of thatstrike.Having found Bentley's testimony in regard to.the conference on September20, 1950, to be unworthy of credence, the undersigned cannot accept Bentley'stestimony in respect to the telephone call to Taylor on September 21, but creditsTaylor's denial that Bentley telephoned him on that date.On September 24, 1950, Bentley left Memphis ona businesstrip.On Septem-ber 25, 1950, employees Smith and Randolph were summoned from work to,confer with President Taylor and Superintendent Puckett. Taylor asked, "Whatis the union going to do about my proposal?" Smith replied that they could donothing about it since themembershiphad rejected it.Taylor stated that hehad heard rumors of a strike, that some employees had heard of the pay in-crease proposed by the Respondent to the Union and were eager to receive it,and that he was not-certain that-the Union had correctly relayed the Respondent'sproposalsto the employees.He suggestedthat allemployees be assembled so DE SOTO HARDWOOD FLOORING COMPANY393that he might explain to them the proposals which the Respondent had made theUnion on September 18. Smith and Randolph objected to such an assemblageat that time inasmuch as Bentley was out of town and requested that Taylorpostpone the meeting until the following morning, so that they might conferwith the employees at a union meeting that evening. Taylor assented to their-requests.That evening, Smith and Randolph informed the membership ofTaylor-'s requestto address them the following morning. The record indicatesthat at the meeting on September 25, 1950, the membership of the Union agreedto listen to Taylor's addressthe following morning and "if they couldn't getconsideration" for their demands, they would walk out on strike.On the morning of September 26, 1950, the employees were assembled before-work commenced and R. A. Taylor addressed them, setting forth the proposalsthe Respondent had submitted to the Union on September 18.He concluded bygiving the Respondent's position as to the checkoff of does and fees, requestedby the Union. According to R. A. Taylor's testimony, he stated, "I said our posi-tion is thesame.We will not give it. I repeated that. Our position is thesame.This is final and we will not give the checkoff." s Admittedly, he told theemployees that the Respondent's proposal was "the best proposition that thecompany could make at that time." Thereupon, approximately 160 of the Re-spondent's 230 employees concerned left the plant and refused to return to work.On September 27, 1950, the Respondent sent each of the striking employeesthe following letter :Unless you report for work within 24 hours from this date which will benot later than Friday morning, Sept. 29th, we will consider that you are nolonger employed - by this Company and will immediately begin replacingyou.On the same day, the Respondent sent the following letter to the Union :On account of the wildcat strike beginning yesterday morning, September26th, we no longer consider your Union bargaining agent for this Company.Bentley returned to Memphis the evening of September 27 and learned ofthe strike.On the morning of September 28, 1950, Copeland telephoned R. A.Taylor,with Bentley listening to the conversation on an extension phone.According to the credible testimony, of Copeland, the following conversationensued :I then told him that I understood that there was some labor difficultiesout at the plant and -I was calling him about that.Mr. Taylor told me, Ibelieve, that they guessed they had a little wildcat strike, but that it wasnot bothering him too much. I believe at that point, I told Mr. Taylor thatMr. Bentley had been out of town for about a week and that had he beenin town earlier he would have called him earlier, but that was the situation,but now he was back in town and we suggested a meeting for that after-noon in an effort to discuss some ways and means that we could end thiswork stoppage, and to the best of my recollection, Mr. Taylor replied .. ."I have already given those people my final offer, and I am not going to givethem any more."I asked him what the final offer had been, and he said, "Fivecents anhour increase and three paid holidays."I believe I entered this question, "What about the check-off of union dues,"and he replied, . .. "Well, now, Copeland, you know we are not going togive the check-off of union dues."9 Several employees testified that Taylor ended his remarks by stating, "This is final."For the purposes of this Report, the undersigned accepts the testimony of R. A Taylor,Richard G.Taylor,and Superintendent Puckett in regard to Taylor's speech. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt that point I told him I, was a bit surprised that he had a union in hisplant for about five years and had never granted the union a check-off, andI think his exact reply, as I recall it, was this: "Well, Copeland, had you,been representing the union in the plant for the last five years, we probablywould have given you the check-off," and I told him that, "Now, if youwould have given Copeland a check-off, why couldn't you have given it toBentley?All CIO union representatives work on about the same plane,and I could see no reason why you could give it to one if you wouldn't giveit to the other, but let's not talk about the check-off any more. Let's talkabout settling this labor problem you have in your plant.How about ameeting this afternoon so we can talk it over?"Mr. Taylor told me that there would be no purpose in meeting. "I havegot all the workers I need in the plant, particularly in the dimensionplant." . . .When I suggested we have a meeting that afternoon, . . . hesaid, "We have notified the union that we have withdrawn recognition of theunion in our plant," and I told him that I didn't think that was the propertime to withdraw recognition of the union, because it was entirely possiblethat the union might be the only agency which could solve their problem,and I pressed my point for a meeting so we could at least discuss the waysand means of solving it if we could.I suggested again that we meet that afternoon, as I pointed out earlier,this telephone conversation was before noon that day, and Mr. Taylor saidno again, and I said, "Well, how about meeting you at another date," andI believe he said that, "We will keep that in mind and maybe we will gettogether some other time." 10At a union meeting held the evening of September 28, Bentley explained thatCopeland had been unsuccessful in obtaining a conference with the Respondentthat morning but suggested that the employees terminate the strike and returnto work. The membership, however, did not adopt Bentley's suggestion ; instead,they voted unanimously to continue the strike and to establish a picket line atthe Respondent's plant.The following morning, pickets of the Union appearedfor the first time at the plant. --According to the undenied and credible testimony of employee Bob Williams,who had gone on strike, R. A. Taylor on §eptember 29 asked whether Williamscould return to work, pointing out that in the past Taylor had done favors forWilliams.Williams returned to work.uOn September 29, a nonstriking employee was beaten by unidentified personsin the vicinity of the Respondent's plant after he left work. The following day,two strikers, Arthur Howard and Bennie Merriweather, were arrested for anotherincident involving a nonstriking employee, Clyde Smith, and were charged withdisorderly conduct.Merriweather was convicted and fined but Howard wasacquitted.10Bentley corroborated Copeland's testimony in regard to this conversation.Taylordenied that he informed Copeland that the Respondent had no shortage of employees andthat Copeland asked to meet with the Respondent that afternoon.From his observationof the witnesses and upon the entire record, the undersigned credits the testimony ofCopeland and Bentley in regard to the telephone conversation between Copeland andTaylor and finds Taylor's denials unworthy of credence.11 Smith testified that after Williams returned to work, he relayed a message to Smithfrom R. A. Taylor to the effect "that if we go back to work, Mr. Taylor would give us any-thing that we had asked except in the checkoff." Taylor denied that he had made such aremark to Williams or had requested Williams to relay any messages to the Union.Williams denied that Taylor requested him to convey messages to the strikers.The testi-mony of Williams and Taylor in this regard is credited. DE SOTO HARDWOOD FLOORING COMPANY395Not long after the arrest of Merriweather and Howard on September 30,Richard G. Taylor stopped at the picket line and told Henry Smith, accordingto his credible testimony, "I would like to see you hit somebody out here so Icould get to kill you. . . . I could shoot you just the same as you was a jackrabbit."At that point R. A. Taylor came out of his office carrying a gun andsaid, "This is what I use on anybody that do anything to somebody that is work-ing for me."About October 2, 1950, Foreman Charles Hilliard asked employee Willie Wren,while he was on the picket line, when he was returning to work.Wren replied,"No, sir, not now."Hilliard countered, "You better throw that damn thing awayand get a bunch of them to come back Monday. If you don't you won't have nojob because we are teaching these scabs to do your work.""About the same time, Foreman Hilliard asked Simon Clay, while the latter wason the picket line carrying a sign, why Clay did not "throw that damn thing downand go to work." Clay replied, "I wouldn't do that. I would watch it until thistime next year."Hilliard replied that Clay "could go on walking it this timenext year." 19According to the credible and undenied testimony of Burton Woods, ForemanCollins stopped at the picket line and said to Woods, "Better come on back towork" and, apparently referring to R. A. Taylor, "That is as far as he is going."About October 2, 1950, Foreman Collins came to employee Arthur Howard onthe picket line and said, according to the latter's credible and undenied testimony,"Well, Arthur, I think you better come back and go to work because you ain'tgoing to get no more." Employee Booker Martin testified without contradictionthat about October 3 Foreman George Smith stopped at the picket line and askedMartin, "Why don't you put the picket down and come on back to work?" Martinreplied, "I don't know sir."Smith then inquired, "You haven't got a con-tract . . . do you?" It. A. Taylor admitted that during the strike, "Sure weasked some [strikers] to return occasionally.When we saw them on the streetwe asked if they wanted to come back to work." He also testified that whenthe Respondent commenced to hire new employees to replace the strikers, onSeptember 28, 1950, the Respondent put into effect the wage increase which it hadoffered the Union on September 18.At a union meeting on October 5, 1950, the membership voted to abandon thestrike and to return to work.On October 6, Bentley sent the Respondent thefollowing letter:At a meeting October 5th, of your striking employees, a motion was madeand passed to call off the strike and to return to work. All of your employeeswho went on strike are presently willing and able to return to work andhereby unconditionally offer to return to work.As representatives of your employees, we are also requesting a conferencefor continuing our negotiations with respect to wages, hours and workingconditions.I will respect (sic) your reply by Monday, October 9, 1950.12The findings in this paragraph are based upon the credible testimony of Smith.Thg-Taylors admitted that they spoke to Smith, although their versions of their remarks variedsomewhat from the testimony of Smith. The latter impressed the undersignedas beingreliable in this portion of his testimony and it is accordingly credited.13The findings in this paragraph are based upon the credible testimony of Wren.Hilliard was unable to recall the identity of Wren and denied that he had solicited anystrikers to return to work.From his observation of the witnesses, the undersigned creditsWren and does not credit Hilliard's denial.14Hilliard admitted that the conversation occurred but denied that he asked Clay toreturn to work.From his observation of the witnesses and upon the entire record, theundersigned credits Clay's version of his conversationwithHilliard. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 7, 1950, the Respondent sent the Union the following letter :Replying to your letter of Oct. 6th, this is to advise you that we havereplaced a large number of our old employees. On the jobs where we didnot replace we will re-hire our old employees. The other employees will beput on a preferential hiring list and will be given jobs as they becomeavailable.-As to a meeting continuing the negotiations I wish to discuss this matterwith my attorney before giving an answer.The record reveals that between September 27 and October 7, 1950, the Re-spondent hired 74 new employees'As of October 7, 65 were still in its employ.At the time of the hearing 32 were still on its payroll. After receipt of the Union'sletter of October 6, the Respondent hired 15 additional new employees in Octoberand November 1950. It is clear that 13 of these employees were laborers andperformed work which some of the strikers could have done. Of these 13, 8were still in the Respondent's employ at the time of the hearing.On October 9, 1950, a group of the strikers assembled at the Respondent'splant and asked to be put to work" On October 9, 10, 11, and 12, 1950, the.Respondent reinstated approximately 6, 29, 15, and 14 of the strikers, respectively.Thereafter, between October 13, 1950, and March 19, 1951, the Respondent reem-ployed approximately 50 of the strikers.According to the credible and undenied testimony of employee Willie Wren,he returned to the Respondent's plant about October 9 and 10, and told Superin-tendent Puckett that Wren had "come back down there to go back to work."Puckett replied, "If you can find another job that would be the best thing to do"and stated that Wren would "never have another job out there."Wren was neverreemployed by the Respondent.Employee Simon Clay testified that when he sought reemployment by theRespondent on October 10, Foreman Hilliard asked whether Clay rememberedwalking the picket line and said that Clay "could still walk," Hilliard "didn'tneed [him] anymore." About 3 days later, Clay talked with Puckett who prom-ised to send for him when his services were needed. On October 19, 1950, Clayresumed work with the Respondent after beingsummonedby Puckett.10Following receipt of the Respondent's letter of October 7, the Union unsuccess-'fully sought to reach President Taylor by telephone.On October 11, 1950, theUnion filed with the Board charges that the Respondent had engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and (5) of the Act."On October 12, 1950, Bentley spoke with Taylor on the telephone and requesteda conference with Taylor.The latter deferred the meeting until he consultedhis attorneys 1715On October 5 and 6, 1950,three strikers were reinstated"The findings in this paragraph are based upon the credible testimony of Clay.Hilliarddid not deny the statements attributed to him by Clay and testified that he reemployed hisemployees when they were needed and denied that he called any of them back but "let themcome back as they would." Puckett testified that the rehiring of Clay was done by Hilliardand that strikers were called back as the various divisions of the Respondent's plantresumed full operation,and that the Respondent endeavored to give the strikers the samejobs they had before the strike.17The findings in this paragraph are based upon the testimony of Taylor.Bentleytestified that he made the call from \Copeland's office with the latter listening on anextension phone to the conversation between Taylor and BentleyAccording to Bentley,he asked "Mr. Taylor fora conference at which time he explained that he didn't think aconference would be necessary inasmuch as the plant was in operation"Copelandtestified that in the telephone call to Taylor, Bentley "requested a meeting with the unioncommittee or with himself,and the company,to discuss the particular situation,and Mr. DE SOTO HARDWOOD FLOORING COMPANY397On October 30, 1950, the Union filed a first amended charge in theinstant pro-ceeding allegingthat the Respondent had engaged in violations of Section 8 (a)(1), (3), and (5) of the Act.On the same date, Bentley sent Taylor the follow-ing letter :_On October 12th, I called you and suggestedameetingbetween theCompany and the Union concerning negotiations.You informed me at that time that you had to check with your attorneybefore givingan answer.That has been more than two weeks ago and Iassume youhave had the opportunity of consulting your attorneyand thisis a formalrequest for a meeting with the Company, by the Union.I hope to have your answer not later than Thursday, November 2, 1950.On October 31, 1950, Taylor replied to Bentley with the following letter :Yours 30thand intalking to Mr. Kamenow in New York this morning hestates will be in town week of Nov. 6th.AlthoughKamenow wasinMemphis around November 6, there were nofurther conferences between the Respondent and the Union.On December 29,1950, Bentley sent Taylor a list of the employees who had engaged in the strikeand renewed "in their behalf, their unconditional offer to return to work."B. Conclusions1.The appropriate unitThe complaint alleged, the answer of the Respondent admitted, and the under-signed finds that all production and maintenance employees of the Respondent'sMemphis plant, excluding office clerical employees, watchmen, engineers, firemen,salesmen,lumber inspectors, superintendents, foremen, subforemen, maintenanceforemen, and any other supervisory employees within the meaning of the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) ofthe Act.2.Representation by the Union of a majority in the appropriate unitThe complaint alleged that at all times since the Board certified the Union asthe statutory representative of the employees in the appropriate unit on Decem-ber 28, 1944, the Union has been and is now the exclusive collective bargainingrepresentative of those employees.Following the Union's certification, a con-tract was negotiated and in later years when new contracts were consummated,the Respondent did not question the Union's majority. The last contract inexistence between the parties, which expired August 12, 1950, provided for therecognition of the Union as the "sole and exclusive collective bargaining agency"for the employees in the appropriate unit. In negotiations for a new contractoccurring in 1950, the Respondent did not question the Union's majority and waswilling, as is inherent in its counterproposal submitted to the Union on Septem-ber 18, 1950, to recognize the Union as the statutory representative of its em-ployees.Despite these factors, the Respondent's answer denied the complaint'sTaylor said here was no need meeting." Copeland could not "recall the exact reason ifhe gave any."Although the recollection of both Bentley and Taylor in regard to thetelephone conversation on October 12 seemed not to be too clear, the undersigned hasaccepted Taylor's version since it is in accord with the statement of Bentley in hisletter to Taylor of October 30,infraSince Bentley admitted that one of the purposesof his telephone call was "to get as much material as possible to try to prove our casebefore the Board," the undersigned is convinced that had Bentley's version of the con-versation with Taylor been correct, a summary thereof would have been perpetuated indocumentary form in Bentley's letter of October 30. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDallegations as to the Union's majority status as the collective bargaining repre-sentative of the employees, but admitted that the Union was the statutory repre-sentative of its employees between December 28, 1944, and September 27, 1950.On the latter date, the day after the strike commenced, the Respondent wrote theUnion, "On account of the wildcat strike beginning yesterday morning, September26th, we no longer consider your Union bargaining agent for this Company."The Respondent's contentions are apparently based upon the assumption thatthe strikers lost their status as employees on September 26.The contention isclearly without merit.The strikers, who comprised more than a majority of theemployees in the appropriate unit, ceased work as a consequence of a current labordispute, as defined in Section 2 (9) of the Act and accordingly remained employeeswithin the meaning of the Act. It follows that the Union's majority status as thecollective bargaining representative of the employees enjoyed prior to the strikeon September 26, continued thereafter inasmuch as the strike was not illegal inany respect and was authorized by the Union, the replacement of strikers bySeptember 27 had not impaired the Union's majority standing, and, as herein-after found, the Respondent's unfair labor practices commencing on September27 converted the employees' work stoppage into an unfair labor practice strike,entitling 'all strikers to reinstatement upon unconditional request, such as wassubsequently made 19In any event, it is well settled that after a union's majority status is estab-lished by Board certification, the "continuation of this status is presumed con-clusively for a reasonable period, usually 1 year after certification, and indefinitelythereafter until rebutted." 19The Respondent has failed to present evidence re-butting the presumption of the Union's continued incumbency in the position ofexclusive bargaining representative of the employees.The undersigned concludes and finds that at all times material since December28, 1944, the Union was, and now is, the exclusive representative of all employeesin the aforesaid unit for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions of employment.3.The refusal to bargainThe General Counsel contends initially that the Respondent should "be foundin violation of Section 8 (a) (5) of the Act from on or about September 21 andthereafter."In addition to the Respondent's somewhat intransient attitudedemonstrated in the earlier collective bargaining sessions, the General Counselrelies upon the testimony of Smith and Bentley as to the occurrences on. Septem-ber 20 and 21, 1950, and also urges that the Respondent's suggestion that itsholiday proposal not be made part of the contract but be executed by a separateletter agreement was "not prompted by `good faith' considerations, but rather todeny the Union any prestige it might gain through having obtained this concessionon behalf of the employees it represented."The undersigned is not persuaded bythe General Counsel's argument in regard to the Respondent's holiday proposal.The Respondent did not oppose the execution of its proposal in written form ; itmerely desired that it be formalized in such a manner as not to bind the Respond-ent beyond 1950. Insofar as the Respondent's proposal was a concession to theUnion's initial proposal, the Union would have lost no prestige from the fact thatthe agreement was in letter form rather than in the contract, since obviously the19Bradley WashfountainCo.. 89 NLRB1662.See also,N.L. R. B. v. Reed& PrinceManufacturingCompany,118. F. 2d 874 (C. A.1) ; Jeffery-DeWittInsulator Co. V.N. L. R. B, 91 F. 2d 134 (C. A 4).11Toolcraft Corporation,92 NLRB 655, and cases cited therein. DE SOTO HARDWOOD FLOORING COMPANY399,concessions contained in both the letter and the contract could be shown its mem-bership.In view of the undersigned's resolution of the conflicts in testimony asto events occurring on September20 and21, 1950, the General Counsel's conten-tions in regardthereto have no merit.Although in the earlier conferences theRespondent was adamant in its opposition to the Union's demands, on August 31it indicatedthat concessionsmight be made in regard to a wage increase and onSeptember 18, 1950, advanced definite counterproposals.The undersigned con-cludes that the record as a whole does not support the General Counsel's con-tention that the Respondentengaged inviolations of Section 8 (a) (5) on Sep-tember 21, 1950.However, the record clearly establishes the merit of the General Counsel'salternative argument that the Respondent refused to bargain collectively with theUnion on and after September 27, 1950. On September 26, 1950, more than amajority of the Respondent's employees launched a strike, which was authorized.and supported by the Union and was not in itself illegal.On the following day,.September 27, the Respondent notified the Union that "we no longer consideryour Unionbargainingagent for this Company" and mailed to each striking em-ployee a notice that unless they reported to work by September 29, "we will con-ssider that you areno longeremployed by this Company and will immediatelybegin replacing you."Although the Respondent argues that it was justified intaking such action because an impasse in negotiations had been reached, it iswell settled that even if it be assumed that the parties herein had reached animpasse in negotiations prior to the strike, the Respondent's withdrawal of recog-nition of the Union because of the strike wasper sea violation of Section 8 (a)Recently, the Board succinctly reiterated the following principles govern-ing this matter in theCentral Metallic Casket 21case :The existence of a bargaining impasse does not destroy either the author-ity of the representative to act within the sphere of its representation northe right of the employees to seek by collective action (which may take theform of either further negotiation or concerted application of economicpressures) to persuade the employer to accept the collective position of thegroupas to the particular terms which shall govern the employment rela-tion.Accordingly, as we have frequently held, a bargaining impasse doesnot relieve an employer from the continuing duty to take no action whichthe employees may interpret as a "disparagement of the collective bargainingprocess" s or which amounts in fact to a withdrawal of recognition of theunion's representative status or to an undermining of its authority.'8,SeeN. L R. B. v.Crompton-Highland Mills,Inc.,337 U. S. 217.® See theCrompton-Hsghland Millscase footnote 8,supra.See also the followingcases in whichwe held that employers could not deal individually with employeeswho are oii strike pursuant to a union determinationto apply thatform of economicpressure on an employerto enforcea demand suchemployer rejectedin the course ofprior bargaining:Sam'l Binghani's Son MfgCo., 80 NLRB 1612,Cat hey Lumber Co.,86 NLRB 157;Cincinnati Steel Casting Company,86NLRB 592;Anchor RomeMills Co.,86 NLRB 1120.Moreover, "it is well settled that, although an impasse in negotiationshas oncebeen reached, a strike effects a sufficient change of circumstances to break the28 The cases relied upon by the Respondent are clearly distinguishable from the factsand circumstances of the instant proceeding.The fact that the Union was adamant inadhering to its original demands and launched a strike in an attempt to persuade theRespondent to accede to the Union's demands does not establish,as the Respondent con-tends, that the Union was not bargaining in good faitb.See OldTownShoeCompany,91 NLRB 240.11Central MetallicCasket Co.,91 NLRB 572. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDImpasse," 22and accordingly the Respondent herein remained legally obligatedto continue to bargain' with the Union during and subsequent to the strike.That the Respondent's withdrawal of recognition on September 27 was notmerely a stratagem is shown, not only by President Taylor's testimony that hisposition at the time of the hearing was still that reflected in his letter of Sep-tember 27, but also by events occurring during the strike and after its termina-tion.Thus, on September 28, the Respondent declined to meet with the Unionand when the Union requested conferences with the Respondent on October 6and 12, the Respondent deferred meeting with the Union on excuse of a desireto' consult with its attorneys. In response to the Union's last request to conferwith the Respondent made on October 30, the Respondent replied the followingday that Kamenow, its labor consultant, would be in Memphis the week of No-vember 6.Furthermore, after the commencement of the strike, the Respondent unilat-erally inaugurated the wage increases which it had proposed but which the Unionhad rejected prior to the strike.This precipitous action by the Respondent,taken without consultation with or notification of the Union, was violative ofSection 8 (a) (5) and (1) of the Act, inasmuch as the strike broke anyimpassein the negotiations which may have existed prior to the work stoppage and asthe necessary effect of such action by the Respondent in regard to one of theimportant and unresolved issues of bargaining was to undermine the Union'sprestige.284. Interference, restraint, and coercionRichard G. Taylor's interrogation of employee Martin in September 1950 inregard to Martin's membership in the Union wasper sea violation on the partof the Respondent of Section 8 (a) (1) of the Act 24On September 27, 1950, the Respondent sent a letter to each of the strikersnotifying them that unless they returned to work within 24 hours, "we willconsider that you are no longer employed by this Company and will immediatelybegin replacing you."During the strike, several foremen and supervisors ofthe Respondent solicited individual strikers to return to work.Coupled withthe solicitations to abandon the strike were statements, such as, (1) "If youdon't you won't have no job because we are teaching these scabs to do yourwork," (2) "I think you better come back and go to work because you ain'tgoing to get no more," and (3) "You haven't got a contract . . . do you?" Itis clear that the solicitations of the strikers to return to work were violative ofthe Act, since the solicitations met both factors of the Board's following recentlyreiterated criterion in regard to solicitation of strikers :For, although the Board has, in the past, found individual solicitation ofstrikers violative of the Act, in all such cases one or both of the followingtwo factors has been present: (1) The solicitation has constituted an inte-gral part of a pattern of illegal opposition to the purposes of the Act asevidenced by the Respondent's entire course of conduct, or (2) the solicita-tion has been conducted under circumstances and in a manner reasonablycalculated to undermine the strikers' collective bargaining representativeand to demonstrate that the Respondent sought individual rather than col-lective bargaining.2522Arthur Borchert, d/b/a West Fork CutGlassCompany,90 NLRB 944.23Bradley Washfountain Co., supra;Central Metallic Casket Co., supra,and cases citedtherein.24Standard-Coosa-Thatcher Company,85 NLRB 1358.21The Texas Company,93 NLRB 1358.Marginal notes have not been set forth in theexcerpt quoted in the text. DE SOTO HARDWOOD FLOORING COMPANY401The undersigned concludes that by its oral and written appeals to the indi-vidual strikers to take action in derogation of their statutory representative,the Respondent interfered with the right of its employees to bargain collectivelyin violation of Section 8 (a) (1) of the Act265.The failure to reinstate the strikersThe General Counsel contends that the strike was an unfair labor practicestrike from its inception.The Respondent argues that it was an economic strikeand that its obligation to reinstate strikers was limited only to those whosepositions had not already been filled by replacements hired during the strike.In view of the findings heretofore set forth, the undersigned finds that at theoutset, the strike was economic in character, but that the unfair labor practicesengaged in by the Respondent on September 27, 1950, and thereafter convertedthe economic strike into an unfair labor practice strike on September 27. Thisconclusion is based upon the obvious causal relation between the unfair laborpractices and the continuance of the strike.Clearly, the Respondent's with-drawal of recognition of the Union as the statutory representative of its em-ployees on September 27, 1950, and its refusal to bargain with the Union there-after, coupled with its unilateral inauguration of wage increases and solicita-tions that strikers abandon the strike, not only prolonged the strike, since theRespondent refused to discuss with the Union any issues relating to the settle-ment of the strike or cause of the strike, but also injected new issues into thesituation and gave the strike a different complexion. The undersigned concludesthat a causal connection is shown between the Respondent's unfair labor prac-tices on September 27 and thereafter and the prolongation of the strike.27Accordingly, it follows that on September 27, 1950, the date on which thestrike became an unfair labor practice strike, the Respondent forfeited the rightpermanently to replace the strikers and that the latter were entitled to rein-statement upon their unconditional offer to return to work even if it were neces-sary for the Respondent to discharge replacements for the strikers hired onand after September 27, 1950. By letter dated October 6, 1950, the Union notifiedthe Respondent of the employees' decision to terminate the strike and. of theirunconditional offer to return to work.On October 7, 1950, the Respondentreplied that some strikers had been replaced but that it would reinstate strikerswho had not been replaced and would but the others on a preferential hiringlist and give them jobs as they became available. On Monday, October 9, 1950,a number of strikers appeared at the plant and a few were reinstated.How-ever, some were never reinstated and others were not reemployed until later.By failing to reinstate these strikers on or about October 9, 1950, the Respondent26The complaint alleged that the Respondent threatened striking employees with physi-cal violence.The only evidence adduced by the General Counsel in support of this allega-tion of the complaint was the statements of the two Taylors to employee Smith on Sep-tember 30.It is not clear from the General Counsel's brief whether he maintains thatthese statements,under the circumstances set forth above, were violative of the Act. Inview of the fact that the statements were made immediately following an act of violence,the undersigned finds that by the statements of the Taylors the Respondent did not violatethe Act, since the Respondent was entitled to protect the nonstriking employees from actsof violence on the part of the strikers.For the same reason,it is not found that thetransporting by the Respondent of nonstriking employees to and from work during thestrike was violative of the Act.27Old Town Shoe Company,91 NLRB 240. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminated as to their hire and tenure of employment in violation of Section8 (a) (3) and (1) of the Aet28The Respondent's contentions that it was not required to reinstate strikers forwhose jobs replacements had been hired on and after September 27, 1950, arewithout merit.Those strikers are entitled to reinstatement even if the Respond-ent would be required to discharge the replacements in order to reemploy thestrikers.However, as to Henry Smith, question arises as to whether he had beeneffectively replaced prior to September 27.The record reveals that on the firstday of the strike, September 26, a nonstriking employee, T. J. Hendrix, wasshifted to Smith's position as a stock sawyer.However, no new employees werehired on that dateOn September 27, one new employee was hired and a fewwere initially employed on September 28.The undersigned concludes that thetransfer of Hendrix to Smith's job was a "makeshift arrangement" and thatSmith had not been effectively replaced on the date the strike converted into,an unfair labor practice strike, and that he is entitled to reinstatement "The Respondent also contends 'that it was justified in refusing to reinstate,Arthur Howard and Bennie Merriweather because they were arrested for anincident involving a nonstriking employee on September 30.As noted above,Merriweather was convicted and fined for disorderly conduct as a result of the,incident, but Howard was acquittedThe General Counsel concedes that Bennie,Merriweather "is precluded for reinstatement by his unauthorized and illegalact of disorderly conduct."The undersigned finds that Bennie Merriweatherwas not entitled to reinstatement because of his conduct during the strike butthat inasmuch as Howard was acquitted of the charge of disorderly conductarising out of the incident, he was entitled to reinstatement on or about October 9—19502°IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,.have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.28The date the undersigned has found that the Respondent unlawfully failed to reinstatethe strikers is that suggested by the General Counsel in his briefActually, the initialrefusal on the part of the Respondent occurred on October 7. 1950, a FridayHowever,since it appears that the first working day following the Respondent's receipt of the,Union's unconditional request for the strikers' reinstatement fell on Monday. October 9,1950, the latter date has been adopted herein as the date on which the strikers wereentitled to reinstatement and as the beginning of the period for which back pay was duethe discriminatees.29Firth Carpet Company v. N. L R. B,129 F 2d.663 (C A. 2). The record showsthat another nonstriker, Annie Griffon, was shifted to the job of a striker, R Marr, butdoes not indicate the date on which the transfer was effected.The undersigned finds thatthe conclusions in relation to Smith, set forth in the text, govern Marr's case and thatMarr is entitled to reinstatement30The complaint included among the alleged discriminatees certain employees who didnot participate in the strike and others who were reinstated by the Respondent on andprior to October 9, 1950The complaint will be dismissed as to these employees, who are,T.Howell, S. 0 Jackson, Lucy Jones, 0 Merriweather, S Merriweather, R Milani, G.Murphy, L Murphy, T. Oliver, B. Phillips, 0 Pigues, M Robinson, N. Thompson, andBob WilliamsThe complaint will also be dismissed as to B. Merriweather for.the reasonsindicated in the text. DE SOTO HARDWOOD FLOORING COMPANYV. THE REMEDY.403As it has been found that the Respondent has engaged in unfair labor prac-tices, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.The Respondent reinstated some of the strikers on and prior to October 9, 1950,the first working day after the Respondent received the Union's notice of termi-nation of the strike and its unconditional request for reinstatement made onbehalf of the strikers.The complaint has been dismissed as to those strikers.The Respondent has on various dates after October 9, 1950, reinstated a numberof the strikers.The Respondent's records revealed that Foreman Thompsonoffered O. D. Gordon reemployment on October 20, 1950, and Foreman Collinsoffered L. Hamlett reinstatement on October 18, 1950, but neither employeereturned to work.The undersigned will accordingly recommend that the Re-spondent make whole each of the strikers who has been reinstated or offeredreinstatement to his former or substantially equivalent position for any losssuffered, by paying to each a sum of money equal to that which he would nor-mally have earned as wages between October 9, 1950, and the date of the Re-spondent's offer of reinstatement, less his netearningsduring this period.Thenames of those employed before the strike who were reinstated or offered rein-statement between October 9, 1950, and the date of the hearing are listed inAppendix B attached hereto.The Respondent has failed to reinstate or to offer reinstatement to a number-of strikers, whose names are listed in Appendix C attached hereto. Included in,this list are strikers whom the Respondent made some attempts to locate in orderto offer reinstatement, by sendingmessagesto them through employees.Therecord is inconclusive as to whether these messages were" in fact delivered to the.strikers in question.The mere fact that an attempt was made to recall such-employees or that letters in respect to other matters sent to some strikers bythe Respondent were returned by the post office department is insufficient to ex-tinguish the Respondent's obligation to offer these strikers reinstatement since.the Respondent failed to make offers of reinstatement through the Union.Nor-does the fact that some strikers obtained employment elsewhere during andafter the strike eliminate their right to reinstatement by the Respondent andreimbursement for any loss suffered as a result of the Respondent's discrimina-tion against them.However, if offers of reinstatement were in fact made to anyof the employees in Appendix C on or after October 9, 1950, they should beaccorded the same remedy given employees in Appendix B.It will accordingly be recommended that the Respondent offer to each of the-employees listed in Appendix C reinstatement to his former or substantiallyequivalent position 81 without prejudice to his seniority or other rights andprivileges, if necessary dismissing all replacements hired on or after Septem-ber 27, 1950, who were not employees of the Respondent on that date. The under-signed will further recommend that the Respondent make whole the employeeswhose names are listed in Appendix C for any loss they may havesuffered as=a result of the discrimination against them, by payment to each of them of a sumof money equal to the amount which he would normally have earnedas wages-from October 9, 1950, to the date of the Respondent's offer of reinstatement, lesshis net earningsduring this period.31 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" Is intended to mean "former position wherever -possible, but if such position is no longer in existence, then to a substantially equivalentposition."SeeThe Chase National Bank of the City of New York, San Juan, Puerto Rico, .Branch,65 NLRB 827. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsistent with the Board's new policy in the method of computing back pay,"itwill be recommended that the loss of pay be completed on the basis of eachseparate calendar quarter, or portion thereof, during the period from October 9to the date of an offer of reinstatement.The quarterly periods, hereinaftercalled quarters, shall begin with the first day of January, April, July, and Octo-ber.Loss of pay shall be determined by deducting from a sum equal to that whichhe would normally have earned for each quarter, or portion thereof, his netearnings;' if any, in other employment during that period. Earnings in one par-ticular quarter shall have no effect upon the back-pay liability for any otherquarter.It will also be recommended that the Respondent make available to theBoard, upon request, payroll and other records to facilitate the checking of theback pay due.Having found that the Respondent refused to bargain collectively with theUnion as the exclusive representative of its employees in the appropriate unit,the undersigned will recommend that the Respondent, upon request, bargaincollectively with the Union as such representative, and, if any understanding isreached, embody such understanding in a signed agreement.In view of the Respondent's violations of the Act by refusing to bargain collec-tively with the Union, by failing and refusing to reinstate all strikers uponrequest, and by engaging in other acts of interference, restraint, and coercion,there is danger that the commission of unfair labor practices generally is to beanticipated from the Respondent's unlawful conduct in the past.The under-signed will therefore recommend that the Respondent not only cease and desistfrom the unfair labor practices found, but also cease and desist from in anymanner interfering with, restraining, or coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.It will further be recommended that the complaint be dismissed as to the em-ployees who did not participate in the strike and others who were reinstated bythe Respondent on or prior to October 9, 1950, namely : J. Bray, Alline Brown,Fred Cox, A. Dennis, S. Evans, C. Gillon, N. Hampton, T. Howell, S. O. Jackson,Lucy Jones, O. Merriweather, S. Merriweather, R. Milani, G. Murphy, L. Murphy,T. Oliver, B. Phillips, O. Pigues, M. Robinson, N. Thompson, and Bob Williams.In addition, the undersigned will recommend that the complaint be dismissed asto Bennie Merriweather, for the reasons stated above, and,,also, insofar as italleged interference, restraint, and coercion in violation of Section 8 (a) (1) ofthe Act, except as otherwise found herein.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW 841.Local 400, International Woodworkers of America, CIO, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the Respondent's Memphisplant, excluding office clerical employees, watchmen, engineers, firemen, sales-men, lumber inspectors, superintendents, foremen, subforemen, maintenanceforemen, and any other supervisory employees within the meaning of the Act,'8=F.W. Woolworth Company,90 NLRB 289.88Crossett Lumber Company,8 NLRB 440;Republic Steel Corporation v. N. L.R. B , 311U. S. 7.84The Respondent submitted separately numbered proposed- findings of fact and conclu-sions.They are rejected in toto because some are in themselves unacceptable and becauseothers, as worded, cannot be accepted entirely. DE SOTO HARDWOOD FLOORING COMPANY4O5constitute a unit appropriate for the purposes of collective bargaining within the-meaning of Section 9 (b) of the Act.3.On December 28, 1944, Local 400, International Woodworkers of America,CIO, was, at all times since had been, and now is, the representative of a majorityof the Respondent's employees in the appropriate unit described above for pur-poses of collective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing on September 27, 1950, and at all times thereafter, to bargaincollectively with Local 400, International Woodworkers of America, CIO, as theexclusive representative of all its employees in the appropriate unit, the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of the'employees listed in Appendices B and C, thereby discouraging membership in alabor organization, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.6.By the foregoing unfair labor practices and by interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7of the Act, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The Respondent has not discriminated in regard to the hire and tenure ofemployment of J. Bray, Alline Brown, Fred Cox, A. Dennis, S. Evans, C. Gillon,N. Hampton, T. Howell, S. O. Jackson, Lucy Jones, B. Merriweather, O. Merri-weather, S. Merriweather, R. Milam, G. Murphy, L. Murphy, T. Oliver, B. Phillips,0. Pigues, M. Robinson, N. Thompson, and Bob Williams..[Recommended Order omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:WE WILL NOT by means of interrogation, solicitation to return to workduring the pendency of a strike, or -in any other manner interfere with,restrain, or coerce our employees in the exercise of their right to self-organ-ization, to form labor organizations, to join or assist LOCAL 400, INTER-NATIONAL WOODWORKERS OF AMERICA, CIO, or any other labor organization,to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.WE WILL offer the employees named in Appendix C immediate and fullreinstatement to their former or substantially equivalentpositionswithoutprejudice to any seniority or otherrights andprivileges previouslyenjoyed,and make them, and the employees in Appendix B, whole forany loss ofpay sufferedas a resultof the discrimination.WE WILL bargain collectively upon request with the above-named unionas the exclusive representative of all employees in thebargaining unit974176-52-vol. 96-27 406DECISIONSOF' NATIONALLABOR RELATIONS BOARDdescribed herein with respect to rates of pay, wages, hours of employment, orother conditions of employment, and, if"an understanding is reached, em-body such understanding in a signed agreement. The bargaining unit is :All production and maintenance employees of our Memphis plant, ex-cluding office clerical employees, watchmen, engineers, firemen, sales-men, lumber inspectors, superintendents, foremen, subforemen, main-tenance foremen, and any other supervisory employees within the mean-ing of the Act.All our employees are free to become, remain, or refrain from becoming orremaining members of the above-named union or any other labor organization,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the National Labor Relations Act.We will not dis-criminate in regard to hire and tenure of employment or any terms or conditionsof employment against any employee because of membership in or activity onbehalf of any such labor organization.DE SOTO HARDWOOD FIAORINO COMPANY,Employer.Dated-------------------- By------------------------------ ------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be alt'red, defaced, or covered by any other material.Appendix BEmployees already reinstated or offered reinstatement who are entitled tobe made whole for any loss of pay from October 9, 1950, to the date they werereinstated or offered reinstatement:M AbrimE. EmmonsW. B JonesA. B. AbstonW. FitchW. F. JonesL. AdairE. FletcheiC. JuliusJ ArmstrongC. GibsonG. KimbleW. BiggsO D. GordonJ. P. KizerH. L. BoltonJ.Guy0. KizerA. BrownL. HamlettD. J. McCoyH. BrownR. H. HardinSMcGowanJ. BrownE. L HaihsH McKinnieL. BrownJ.HayesW. McKinnieJ. BufordO. L. HendersonH. MaclinLee BufordL HerringM MaloneJ.BurdenC. HesterL. C. MalundaJ. CallicottDavid HinesH. MarrJ: CallionL. HubbardB. MarshallE. ChampionG HustonB. T. MartinL. J. ChearsA. JacksonG. MartinS. Clay.J. JacksonH. MartinA. T. ColemanW. JacksonF. MerriweatherK.-B. ConleyF. JeffersonR. MillerR. CooperJ. JeffriesF MitchellV: DeanR. JohnsonJ.Mitchell0. DouglassTom JonesR. MurphyNat ElrodU. JonesL. Nailon- WESTINGHOUSE ELECTRIC SUPPLY COMPANY407W. NelsonC. StanfordP.WatkinsP.NewsomE. StephensonR. WashingtonL. NorwoodE. StewartA. White0. PattersonJ. StricklandDeWitt WilliamsW. RandolphM. StricklandH. W. WilliamsE. RedmonW. StricklandB.WilsonA. ReedS. TaylorL.WilsonV. ReedE. ThomasB.WoodsW. Richmond1.VaughtB.WootenA. SaulsberryR. VensonJ.WootenC. C. SharpL.WalkerH. WynnC. D. Smith0.WalkerS. SmithW. J. WardAppendix CEmployees to be offered reinstatement and to be made whole for any losspay in the manner set forth in the Intermediate Report :M. AndersonC. BarronS. Bowling1.BoydJ. BryantL. ByrdW. ClaytonEva ClaytonJ. E. Couch0. DodsonJ. DornR. Hardwick1.HarrisA. HesterA. F. HowardJerry JacksonE. JettA. L. JonesBen JonesE. JoyA. K;zerG.W. LeeL. C. MarrR. MarrB. L. MatthewsR. E. MickenIt.OsbyW. PayneW. PorterT. PowellS. PryorK. RobersonT. J. RobertsonJ.RobisonR. SherrodG. SmithH. SmithJ. SturgissC.WallsC. L. WatsonW. WilliamsonLeland WilsonW. B. WrenofWESTINGHOUSE ELECTRIC SUPPLYCOMPANYandFEDERATION OFWESTINGHOUSE INDEPENDENT SALARIEDUNIONS.CaseNo.6-CA-Z34-September 26,1951Decision and OrderOn December 11, 1950, Trial Examiner William F. Scharnikowissued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices within the meaning of Section 8 (a) (1), (3),,and (5) of the Act, and recommending that it cease and desist there-found and take certain affirmative action, as set forth in the copy of the.Intermediate Report attached hereto. The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices.Thereafter, the General Counsel, the charging Union, and96 NLRB No. 58.